     Case 1:20-cv-00499-NONE-SKO Document 25 Filed 03/10/21 Page 1 of 2


 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6     DON JUAN FOODS, INC.,                                  Case No. 1:20-cv-00499-NONE-SKO
 7                            Plaintiff,                      ORDER DENYING WITHOUT
                                                              PREJUDICE PROPOSED
 8     v.                                                     STIPULATED PROTECTIVE ORDER
 9     AMGUARD INSURANCE COMPANY, et al.,                     (Doc. 24)
10                            Defendants.
11     _____________________________________/
12
                                            I.         INTRODUCTION
13
            On March 8, 2021, the parties filed a request seeking Court approval of their proposed
14
     Stipulated Protective Order. (Doc. 24.) The Court has reviewed the proposed stipulated protective
15
     order and has determined that, in its current form, it cannot be granted. For the reasons set forth
16
     below, the Court DENIES without prejudice the parties’ request to approve the stipulation and
17
     protective order.
18
                                                 II.    DISCUSSION
19
     A.     The Protective Order Does Not Comply with Local Rule 141.1(c)
20
            The proposed protective order does not comply with Rule 141.1 of the Local Rules of the
21
     United States District Court, Eastern District of California. Pursuant to Rule 141.1(c), any proposed
22
     protective order submitted by the parties must contain the following provisions:
23
            (1)     A description of the types of information eligible for protection under the
24                  order, with the description provided in general terms sufficient to reveal the
25                  nature of the information (e.g., customer list, formula for soda, diary of a
                    troubled child);
26
            (2)     A showing of particularized need for protection as to each category of
27                  information proposed to be covered by the order; and
28          (3)     A showing as to why the need for protection should be addressed by a court
     Case 1:20-cv-00499-NONE-SKO Document 25 Filed 03/10/21 Page 2 of 2

                    order, as opposed to a private agreement between or among the parties.
 1

 2 Local Rule 141.1(c).       The stipulated protective order fails to contain some of this required

 3 information.

 4          Local Rule 141.1(c)(1) requires “[a] description of the types of information eligible for

 5 protection under the order, with the description provided in general terms sufficient to reveal the

 6 nature of the information.” The protective order, in its current form, does not comply with this

 7 requirement. (See, e.g., Doc. 24 at 2 (defining eligible material for protection as “information

 8 (regardless of how it is generated, stored or maintained) or tangible things that qualify for protection

 9 under Federal Rule of Civil Procedure 26(c).”).)

10          In addition, the protective order also fails to identify the parties’ need for protection in

11 anything but the most general terms. (See id.) As the parties do not present any particularized need

12 for protection as to the identified categories of information to be protected, the protective order fails

13 to comply with Local Rule 141.1(c)(2), which requires “[a] showing of particularized need for

14 protection as to each category of information proposed to be covered by the order.”

15 B.       The Parties’ Stipulated Protective Order is Denied Without Prejudice

16          The parties may re-file a revised proposed stipulated protective order that complies with

17 Local Rule 141.1(c) and corrects the deficiencies set forth in this order.

18                                 III.   CONCLUSION AND ORDER

19          Based on the foregoing, IT IS HEREBY ORDERED that the parties’ request for approval of

20 their proposed Stipulated Protective Order (Doc. 24) is DENIED without prejudice to renewing the

21 request.

22
     IT IS SO ORDERED.
23

24 Dated:      March 9, 2021                                       /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                       2
